Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 1 of 63

 

 

coemtyoe
Fill in this information to identify your case: Re rel YE Q
AND FH
% at 4 Ae q .
United States Bankruptcy Court for the: LS
Vv. een Guin o OF ;
DISTRICT OF NEVADA rag AUG 29 AM 11-46
Case number (/f known) Chapter you are filing under: ee ;
Chapter 7 US. ous GY COURT
(1) Chapter 11 yes A op Ae AL EeR:
O) Chapter 12 Mibsev Axe Se a Gg CLERK .
C1 Chapter 13 CT Check if this is an

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a Car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

ao Identify Yourself

1. Your full name

About Debtor 1:

Write the name that is on your ROSARIO

About Debtor 2 (Spouse Only in a Joint Case):

 

government-issued picture

 

 

identification (for example. First name First name
your driver's license or DEL PILAR

passport). Middle name Middle name
Bring your picture GANDULLAS FERRAN

identification to your meeting Last name Last name

with the trustee.
Suffix (Sr. Jr UL I

2. Allother names you

Suffix (Sr., Jr Il. HD

 

 

 

 

 

 

have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of 3 6
your Social Security XXX XX _ _ XXX XK
number or federal OR OR
Individual Taxpayer
Identification number 9 xx - xx -_ 9 xx - xx - LL
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 19-15560-mkn

setter? ROSARIO D PILAR GANDULLAS FER

 

First Name Middle Name

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

 

Official Form 101

Last Name

About Debtor 1:

Wi I have not used any business names or EINs.

Case number (f known)

Doc 1 Entered 08/29/19 12:40:01 Page 2 of 63

 

About Debtor 2 (Spouse Only in a Joint Case):

LJ | have not used any business names or EINs.

 

 

Business name

Business name

 

Business name

Business name

 

 

 

 

 

EIN EIN
ENO EN
lf Debtor 2 lives at a different address:
4689 TAMALPIAS AVE
Number Street Number Street
LAS VEGAS NV 89120
City State ZIP Code City State ZIP Code
CLARK
County County

If your mailing address is different from the one
above, fill itin here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

WZ over the last 180 days before filing this petition.
| have lived in this district longer than in any
other district.

CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

CL) Over the last 180 days before filing this petition.
| have lived in this district longer than in any
other district.

C} | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2
Debtor 14

Case 19-15560-mkn

First Name

ROSARIO D PILAR GANDULLAS FER

Middle Name

Doc 1 Entered 08/29/19 12:40:01 Page 3 of 63

Case number (f known)

 

Last Name

a Tell the Court About Your Bankruptcy Case

7.

11.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each. see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also. go to the top of page 1 and check the appropriate box.

W Chapter 7

() Chapter 11
() Chapter 12
CJ Chapter 13

CJ | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

CJ | need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

W I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do So only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

No
OC) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
2 No
QC) Yes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number. if known
MM/DD/YYYY
LINo. Go to line 12.
W yes. Has your landlord obtained an eviction judgment against you?

J No. Goto line 12.

LJ Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 4 of 63

Debtor 1 ROSARIO D PILAR GANDULLAS FER Case number 11 snown

 

First Name Middle Name Last Name

ee Fever About Any Businesses You Own as a Sole Proprietor

 

12. Are youa sole proprietor (No. Goto Part 4.
of any full- or part-time
business? Q] Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is nota
separate legal entity such as

a corporation, partnership, or
rc. P P P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

Q) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(2 Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

LL) None of the above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can Set appropriate deadlines. |f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement. and federal income tax return or if

are you a small business any of these documents do not exist. follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
QQ No. |amnot filing under Chapter 11.
For a definition of small
business debtor, see (2 No. | am filing under Chapter 11. but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

QO) Yes. 1am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Ea Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own orhave any (No
property that poses or is
alleged to pose a threat UC) Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed. why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-15560-mkn

Debtor 1 ROSARIO D PILAR GANDULLAS FER

First Name Middle Name

Last Name

Doc 1 Entered 08/29/19 12:40:01 Page 5 of 63

Case number (¢ known)

 

aa Explain Your Efforts to Receive a Briefing About Credit Counseling

 

1s. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

0 I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CL) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition.
you MUST file a copy of the certificate and payment
plan, if any.

Qi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable fo obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons. you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ) 1am not required to receive a briefing about
credit counseling because of:

( Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person. by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling. you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

QC) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan. if any, that you developed with the agency.

CL) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition.
you MUST file a copy of the certificate and payment
plan. if any.

C31 certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons. you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency. along with a copy of the payment plan you
developed. if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(J 1 am not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone. or
through the internet, even after |
reasonably tried to do so.

UI) Active duty. | am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 19-15560-mkn

Debtor 1 ROSARIO D PILAR GANDULLAS FER

First Name Middle Name

Doc 1 Entered 08/29/19 12:40:01 Page 6 of 63

Case number (if known)

 

Last Name

eo Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

   

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

U2 No. Goto line 15b.
a Yes. Go to line 17.

16b. Are your debts primarily business debts? Susiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

UO No. Go to line 16c.
Q) Yes. Goto line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

QC) No. lam not filing tinder Chapter 7. Go to line 18.

Q Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is exciuded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

_...t0. unsecured Creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

sith

Official Form 101

1] No

QC) Yes
lef 1-49 (2 1.000-5,000 () 25,001-50,000
Q) 50-99 C) 5.001-10,000 Q) 50,001-100,000
100-199 U 10,001-25,000 (2 More than 100,000
Q} 200-999

/ 2 s0-$80,000

C) $50,001-$100,000
C2 $100,001-$500,000

CI $500,001-$1 million

(a’s0-$50,000

Q) $50,001-$100,000
(2 $100,001-$500,000
C2 $500,001-$1 million

C) $14.000,001-$10 million

(2 $10,000,001-$50 million
C) $50.000,001-$100 million
CI $100,000,001-$500 million

CI $1.000,001-$10 million

(2 $10,000,001-$50 million
CJ $50,000,001-$100 million
C) $100,000,001-$500 million

() $500,000,001-$4 billion

C) $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
QC] More than $50 billion

C2 $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
C) More than $50 billion

| have examined this petition. and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file tinder Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code. specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case «an result in fines up to $250,000, or imprisonment for up to 20 years. or both.

 
  

18 U.S.C. §§ 1

Signature of Debtor 1

Executed on 03! “ 2/, J? q

Voluntary Petition for Individuals Filing for Bankruptcy

41 1519, and 3571.

x

 

Signature of Debtor 2

Executed on
MM / DD /YYYY

page 6
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 7 of 63

Debtor 1 ROSARIO D PILAR GANDULLAS FER Case number «inown)

 

First Name Middle Name Last Name

|, the attorney for the debtor(s) named in this petition. declare that | have informed the debtor(s) about eligibility

For your attorney, if you are to proceed under Chapter 7. 11, 12. or 13 of title 11, United States Code, and have explained the relief

 

represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and. in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM / OD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 8 of 63

Debtor 1 ROSARIO D PILAR GANDU LLAS FER Case number (:f known)

 

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

a
x 06 — ®

 

Last Name

The law allows you. as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful. vou must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

Q) No
Wd Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Q) No
W Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

QC) No

Wd Yes. Name of Peison__AMY MILLER
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here. | acknowledge that | understand the risks involved in filing without an attorney. |

have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

Signature of Debtor | Signature of Debtor 2
Date 08 (92/349 Date
MM? it) FYYYY MM/ DD /YYYY
Contact phone iy Contact phone
Cell phone 7eQ - S| DUIS Cell phone
Emailaddress — Email address

Voluntary Petition for Individuats Filing for Bankruptcy page 8
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 9 of 63

Fill in this information to identify the case:

pebtor1 ROSARIO D PILAR GANDULLAS FERRAN

First Name Middie Name Last Name

Debtor 2
(Spouse. if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number Chapter 7
(If known)

 

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 1215

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. if more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

ao Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

™ whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.):

m@ whether filing a case under chapter 7, 11, 12, or 13 is appropriate:

® whether your debts will be eliminated or discharged in a case under the Bankruptcy Code:

m whether you will be abie to keep your home, car or other property after filing a case under the Bankruptcy Code;
m what tax consequences may arise because a case is filed under the Bankruptcy Code;

m whether any tax claims may be discharged:

m™ whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement:

m how to characterize the nature of your interests in property or your debts; or

@ what procedures and rights apply in a bankruptcy case

The bankruptcy petition preparer AMY MILLER has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

J c pate A/a BIO

Signature of Debtor 1 acknowledging receipt of this notice MM/DD /YYYY

Date
Signature of Debtor 2 acknowledging receipt of this notice MM/DD /YYYY

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature Page 1
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 10 of 63

Debtor 4 ROSARIO D PILAR GANDULLAS FERRAN Case number (known)

First Name Middle Name Last Name

 

 

| Part 2: Declaration and Signature of the Bankruptcy Petition Preparer

 

Under penalty of perjury, | declare that:
m@ | ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer:

m | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h). and 342(b); and

® if rules or guidelines are established according to 11 U S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

 

AMY MILLER MANAGER TAXES N MORE LLC
Printed name Title, if any Firm name, if it applies

8565 S. EASTERN AVE STE 128

Number Street

LAS VEGAS NV 89123 702-979-5837

City State ZIP «ode Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:
(Check all that apply.)

| Voluntary Petition (Form 101) wi Schedule | (Form 1061) Q) Chapter 11 Statement of Your Current Monthly

wi . . wi . Income (Form 122B)
Statement About Your Social Security Numbers Srhedule J (Form 106J)

(Form 121) . QO Chapter 13 Statement of Your Current Monthly
| Declaration About an Individual Debtor's

wd weg: Income and Calculation of Commitment Period
Summary of Your Assets and Liabilities and Schedules (Form 106Dec) (Form 122C-1)
Certain Statistical Information (Form 106Sum) wi . - ; :
WI Schedule A/B (Form 1084/8) ‘Statement of Financial Affairs (Form 107) () Chapter 13 Calculation of Your Disposable
chedule orm
, Statement of Intention for Individuals Filing Income (Form 122C-2)
Wd schedule (Form 106C) linder Chapter 7 (Form 108) QO Application to Pay Filing Fee in Installments
Wd schedule D (Form 1060) G4 chapter 7 Statement of Your Current (Form 103A)
Monthly Income (Form 122A-1 icati ili
Wd Schedule EVF (Form 106E/F) yln ( ) Ww Application to Have Chapter 7 Filing Fee
w Q Statement of Exemption from Presumption aived (Form )
Schedule G (Form 106G) of Abuse Under § 707(b)(2) WA list of names and addresses of all creditors
Wi schedule H (Form 106H) ‘form 122A-1 Supp) (creditor or mailing matrix)
Q) (hapter 7 Means Test Calculation ) other

‘Form 122A-2)

Bankruptcy petition preparers must sign and give their Sorsal Security numbers. If more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Sociai Security number of each preparer must be provided. 11 U.S.C. § 110.

XXX-XX-XXXX vate 8 (A>AIAST]

reparer or officer. principal, responsible Social Security number of person who signed MM/DD/YYYY

    

person, or partne!

AMY MILLER

Printed name

 

 

. a Date
Signature of bankruptcy petition preparer or officer, principal, responsible Social Security number of person who signed MM/DD/YYYY
person, or partner

 

Printed name

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 2
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 11 of 63

B2800 (Form 2800) (12/15)

United States Bankruptcy Court
District Of NEVADA

Inre ROSARIO D. P. GANDULLAS FERRAN Case No.
Debtor

 

Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

1. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an
attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accept... $200.00
Prior to the filing of this statement I have received... ccc ccceccecseteteeeeeens $200.00
Balance Due... cc eecccesesessceecesseseseerseneeeneneacieeeneseserssseecarseseseneaeaenssteaseeeseestenseaes $0.00

2. I have prepared or caused to be prepared the following documents (itemize):

TYPED ALL CHAPTER 7 FORMS (DECLARATION ON FORM 119)
and provided the following services (itemize): PREPARE CHAPTER 7 FORMS ONLY

3. The source of the compensation paid to me was:
Debtor Other (specify)
ROSARIO'S BOYFRIEND paid $200.00 in cash.
4. The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

 

 

 

 

NAME SOCIAL SECURITY NUMBER
FE e20600839 «/ AY / PY F
\__-sifnature Social Security number of bankruptcy Date
petition preparer*
AMY MILLER 8565 S. EASTERN AVE SUITE 128, LAS VEGAS, NV 89123
Printed name and title, if any, of Address

Bankruptcy Petition Preparer

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
tesponsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparers failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 12 of 63

 

 

 

 

Certificate Number: 12459-NV-CC-033300638

124

59-NV-CC-03 3300638

CERTIFICATE OF COUNSELING

I CERTIFY that on August 25, 2019, at 10:03 o'clock AM PDT, Rosario Del Pilar
Gandullas Ferran received from Abacus Credit Counseling, an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the District of Nevada,
an individual [or group] briefing that complied with the provisions of 11 U.S.C.

109(h) and 111.

 

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: August 25, 2019 By: /s/Elizabeth Soria

 

 

Name: Elizabeth Soria

 

Title: Credit Counselor

 

* Individuals who wish to file a bankruptcy case under title | | of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any. developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 13 of 63

Fill in this information to identify your case:

 

Debtor 1 ROSARIO D P GANDULLAS FERRAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number L) Check if this is an
(If known) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ea Summarize Your Assets

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B) 0.00
1a. Copy line 55, Total real estate, from Schedule A/B $C

1b. Copy line 62, Total personal property, from Schedule A/B ooo... ccc eect een ecb e cite t tae ttetenisenieetineeneeeea $ 1,150.00

 

1c. Copy line 63, Total of all property on Schedule A/B

Summarize Your Liabilities

EE Ene E EEE EE EEE ene eee rege $ 4,150.00

 

 

 

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim. at the bottom of the last page of Part 1 of Schedule D $

0.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F $

0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F

cep e eee treet eres seer een eaereren eee + $ 24,846.00

 

 

 

 

 

Your total liabilities s___ 24,846.00
ar Summarize Your income and Expenses
4. Schedule |: Your income (Official Form 1061) 0.00
Copy your combined monthly income from line 12 of Schedule foo... ccc et te te tees ete teesccttetesuevscstettentnesnannsernes $C
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule Joo oooccicccecccccccescseccvecseesesscsesevesvessevevavstvatsesvisettititevevatvevievans $ 0.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 14 of 63

Debtor 1 ROSARIO D P GANDULLAS FERRAN Case number (r «nown)

 

 

First Name Middle Name Last Name

EE answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

L] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

wi Yes

7. What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Q) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income. Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 0.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) s_—«C.0
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) CS
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3 0.00
Qg. Total. Add lines 9a through OF. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 15 of 63

Fillin this information to identify your case and this filing:

ROSARIO D P. GANDULLAS FERRAN

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse. if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the) DISTRICT OF NEVADA

Case number

 

Q) Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

12/15

 

aa Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

wi No. Go to Part 2.
C) Yes. Where is the property?

1.1.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

If you own or have more than one, list here:

1.2.

 

Street address. if available. or other description

 

 

City State ZIP Code

 

County

Official Form 106A/B

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

Q Single-family home the amount of any secured claims on Schedule D:
O) Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
C1 Condominium or cooperative Current value of the Current value of the
{] Manufactured or mobile home entire property? portion you own?
) Land $ $

L) Investment property

() timeshare Describe the nature of your ownership

O other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one

 

Q Debtor 1 only

Q Debtor 2 only

Q Debtor 1 and Debtor 2 only

(I) At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

QI check if this is community property
(see instructions)

 

i ?
What Is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

Single-family home

Duplex or multi-unit building
Condominium or cooperative Current value of the Current value of the
Manufactured or mobile home entire property? portion you own?

Land $ $

 

Investment property

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

Timeshare
Other

Who has an interest in the property? Check one

OOOOoooodo

 

 

Q Debtor 1 only

Q Debtor 2 only

Q Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

CJ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Schedule A/B: Property page 1
Case 19-15560-mkn

ROSARIO D P. GANDULLAS FERRAN

Doc 1 Entered 08/29/19 12:40:01 Page 16 of 63

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (if known)
First Name Middle Name Last Name
What is the property? Check all that apply Do not deduct secured claims or exemptions. Put
Q) Single-family home the amount of any secured claims on Schedule D:
1.3. Creditors Who Have Claims Secured by Property.
Street address, if available, or other description Q Duplex or multi-unit building
OQ) condominium or cooperative Current value of the Current value of the
a Manufactured or mobile home entire property? Portion you own?
(J Land $ $
QO Investment property
p
City State zIP Code (J) Timeshare Describe the nature of your ownership
g interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one
CY Debtor 1 only
fi
County ©) Debtor 2 only
LI Debtor 1 and Debtor 2 only QO Check if this is community property
() At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number here. .. «1.2.0.2... .0 0c cece ccc cece nent cee eee e rece ee ee eter tne ee nea ee canines >

ea Describe Your Vehicles

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

C] No
C] ves

3.1. Make:
Model:
Year:
Approximate mileage:

Other information:

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

Official Form 106A/B

Who has an interest in the property? Check one.

CL] Debtor 1 only

CL] Debtor 2 only

LY Debtor 1 and Debtor 2 only

Q At least one of the debtors and another

LI) check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

LY Debtor 2 only

C) Debtor 1 and Debtor 2 only

[2] At teast one of the debtors and another

CL] Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 17 of 63

Debtor 1 ROSARIO D P. GANDULLAS FERRAN

Case number (if known)

 

 

First Name Middle Name Last Name
3.3. Make: Who has an interest in the property? Check one. 9 not deduct secured claims or exemptions. Put
O] pebtor 1 onl the amount of any secured claims on Schedule D:
Model: y Creditors Who Have Claims Secured by Property
y C2 Debtor 2 only
ear:

Approximate mileage:

Other information:

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

QO Debtor 1 and Debtor 2 only
Ql At least one of the debtors and another

Ci Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

L) Debtor 1 only

C} Debtor 2 only

(2) Debtor 1 and Debtor 2 only

(} At least one of the debtors and another

() Check if this is community property (see
instructions)

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft. fishing vessels. snowmobiles, motorcycle accessories

WY No

QC] Yes

4.1. Make:
Model:
Year:

Other information:

If you own or have more than one, list here:

42. Make:
Model:
Year:

Other information:

gj

Who has an interest in the property? Check one

(J Debtor 1 only

C} Debtor 2 only

(J Debtor 1 and Debtor 2 only

(2) At least one of the debtors and another

Cl check if this is community property (see
instructions)

Who has an interest in the property? Check one
C2 Debtor 1 only

UY Debtor 2 only

(J Debtor 1 and Debtor 2 only

(} At least one of the debtors and another

UL) Check if this is community property (see
instructions)

Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

you have attached for Part 2. Write that number here

Official Form 106A/B

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 3

 
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 18 of 63

Debtor 1 ROSARIO D P. GANDULLAS FERRAN Case number (known)

 

 

First Name Middle Name Last Name

as Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture. linens. china, kitchenware
Q) No
0 Yes. Describe... KITCHEN ITEMS, BEDROM SET

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment: computers, printers, scanners: music
collections; electronic devices including cell phones, cameras, media players, games

(2 No
Q] Yes. Describe.......... CELL PHONE, TV

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures. or other art objects;
stamp, coin, or baseball card collections; other collections. memorabilia, collectibles
No

Q] Yes. Describe..........

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, pool tables. golf clubs. skis: canoes
and kayaks, carpentry tools; musical instruments

2 No
CY Yes. Describe..........

10. Firearms
Examples: Pistols, rifles. shotguns, ammunition, and related equipment

W No
(J Yes. Describe..........

11. Clothes
Examples: Everyday clothes, furs, leather coats. designer wear. shoes, accessories

QL No
\ Yes. Describe......... EVERYDAY CLOTH

12. Jewelry

Examples: Everyday jewelry, costume jewelry. engagement rings, wedding rings, heirloom jewelry, watches, gems.
gold, silver

(No

W Yes. Describe........... EVERYDAY JEWELRY

13. Non-farm animals
Examples: Dogs, cats, birds, horses

W No
LJ Yes. Describe...........

i4 Any other personal and household items you did not already list, including any health aids you did not list

(2 No
LJ Yes. Give specific
information. ..............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here |...

Official Form 1064/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

$ 750.00

$ 200.00

$ 150.00

$ 50.00

 

 

$ 1,150.00

 

page 4

 
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 19 of 63

 

 

 

Debtor 1 ROSARIO D P. GANDULLAS FERRAN Case number or known)
First Name Middle Name Last Name
Describe Your Financial Assets
Do you own or have any tegal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box. and on hand when you file your petition
W No
U) Yes... vote etvctcteeeteee bec ee bees seessrenesegeteststeretenitaes betes pei eudeen eset tuineeenseseeveeees ve Cash $

17. Deposits of money
Examples: Checking, savings. or other financial accounts; certificates of deposit: shares in credit unions, brokerage houses.
and other similar institutions. If you have multiple accounts with the same institution. list each.

2 No

OD) Yes. Institution name:

 

 

 

 

 

 

 

 

 

17.1. Checking account $
17.2. Checking account $
17.3. Savings account: $
17.4. Savings account $
17.5. Certificates of deposit $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account $

18. Bonds, mutuai funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

J No

 

 

 

 

 

 

CD) Yes... Institution or issuer name:
$
$
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
anLLc, partnership, and joint venture

WY No Name of entity % of ownership:

OQ) Yes. Give specific 0% %
information about 0 §
them... 0% % $

0% % 5

Official Form 106A/B Schedule A/B: Property page 5
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 20 of 63

pebtor1 9 ROSARIO D P. GANDULLAS FERRAN Case number orsnown

 

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes. and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No

L] Yes. Give specific Issuer name
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them... . $
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b). thrift savings accounts, or other pension or profit-sharing plans
Wd No
Q) Yes. List each
account separately. Type of account: Institution name:
40 1(k) or similar plan: $
Pension plan $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas. water), telecommunications
companies, or others
(a No
CD Yes on. Institution name or individual
Electric $
Gas $
Heating oil: $
Security deposit on rental unit $
Prepaid rent $
Telephone: $
Water: $
Rented furniture: $
Other $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
a No
CD Yes oo. ... Issuer name and description
$
$
$

 

Official Form 106A/B Schedule A/B: Property page 6
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 21 of 63

Debtor? ROSARIO DP. GANDULLAS FERRAN

First Name. Middle Name Last Name

Case number (# known

 

 

24. Interests in an education IRA. in an account in a qualified ABLE program. or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
Wi No
CD Yes ccc

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c)

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

Wi No

UL) Yes. Give specific
information about them... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

W No

CU) Yes. Give specific
information about them.... $

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings. liquor licenses. professional licenses

Wi No

UL) Yes. Give specific
information about them.. $

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you

W No

U) Yes. Give specific information
about them, including whether
you already filed the returns State
and the tax years. 0...

Federal: $

Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance. divorce settlement, property settlement

W No

U) Yes. Give specific information. .............

Alimony $
Maintenance $
Support $
Divorce settlement $
Property settlement: $
30. Other amounts someone owes you
Examples. Unpaid wages, disability insurance payments. disability benefits. sick pay. vacation pay. workers’ compensation.
Social Security benefits; unpaid loans you made to someone else
WZ No
CJ Yes. Give Specific information. ............
$.

Official Form 106A/B Schedule A/B: Property page 7
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 22 of 63

pebtor1 ROSARIO D P. GANDULLAS FERRAN Case number iarewn

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA): credit, homeowner's. or renter's insurance

Wd No

Q Yes. Name the insurance company Company name Beneficiary: Surrender or refund value:
of each policy and list its value. ..

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust. expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

W No

U Yes. Give specific information. ...

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims. or rights to sue

W No

U) Yes. Describe each claim. ............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

W No

QO) Yes. Describe each claim. 0.00.00...

35. Any financial assets you did not already list

W No

C) Yes. Give specific information...

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here eee tetette cottttttinteevettatees > $

 

 

 

| Parts: Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
0 No. Go to Part 6.
L} Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38. Accounts receivable or commissions you already earned

U2 No
U) Yes. Describe.......

$
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software. modems, printers, copiers. fax machines. rugs. telephones. desks. chairs. electronic devices
LJ No
LL} Yes. Describe... $

Official Form 106A/B Schedule A/B: Property page 8
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 23 of 63

pebtor1 | ROSARIO D P. GANDULLAS FERRAN Case number yrannwm

First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Q) No
Q) Yes. Describe...

 

 

 

 

 

 

 

 

 

 

$
41. Inventory
) No
Q) Yes. Describe... $
42. Interests in partnerships or joint ventures
) No
Q) Yes. Describe...... Name of entity % of ownership
%
%
%
43. Customer lists, mailing lists, or other compilations
QC) No
C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
() No
C) Yes. Describe.......
$
44. Any business-related property you did not already list
() No
C2 Yes. Give specific $
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here ow... eee ventvte wees ooo eee cee teter cet totes ccantutnt tunes >

 

 

 

ica ah Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

WH No. Go to Part 7.
C) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.
47. Farm animals

Examples: Livestock, poultry. farm-raised fish

C) No

Official Form 106A/B Schedule A/B: Property page 9
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 24 of 63

peotor1 | ROSARIO D P. GANDULLAS FERRAN

Case number (f known)

 

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

UL No

LU} Yes. Give specific
information. ............ $

49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

UL} No
CB VES ooo
$
50. Farm and fishing supplies, chemicals, and feed
UL} No
i
$
51. Any farm- and commercial fishing-related property you did not already list
UL} No
Q) Yes. Give specific
information. ............ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here oo ccc eee eeee ceteeees a >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples. Season tickets, country club membership
Wi No
UL} Yes. Give specific $
information. .......... $
$
54. Add the dollar value of all of your entries from Part 7. Write that number here ve . cD $
List the Totals of Each Part of this Form
55.Part 1: Total real estate, line 2.000. coca . . ee coos cc DS 0.00
56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 1,150.00
58. Part 4: Total financial assets, line 36 $ 0.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +s 0.00
62. Total personal property. Add lines 56 through 61. ..0.0..0.00.0....... $ 1,150.00 Copy personal property total » +3 1,150.00
63. Total of all property on Schedule AJB. Add line 55 + line 62.000 cc cccecccccetececseete cesses es cecrvitevevivivititititivitetesetees $ 1,150.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 25 of 63

Fill in this information to identify your case:

pebior1 ROSARIO D P GANDULLAS FERRAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number (Q Check if this is an
(if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/9

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wi You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
UL) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
Brief
description #1 HOLD ITEM = 5 750.00 Os Nev. Rev. Stat. Ann.
Line from a 100% of fair market value, up to §21 -090(1 )(b)
Schedule A/B: 6 any applicable statutory limit
Brief N
description: ELECTRON $ 200.00 Os ev. Rev. Stat. Ann.
Line from 7 i 100% of fair market value, up to §21.090(1)(b)
Schedule A/B: any applicable statutory limit

ief

soscription: CLOTHES ss §, 150.00 Os Nev. Rev. Stat. Ann.
Line from (J 100% of fair market value, up to §21.090(1)(b)
Schedule A/B: 114 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Wi No

Q) Yes. pid you acquire the property covered by the exemption within 1.215 days before you filed this case?
L) No
O) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page tof
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 26 of 63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 | ROSARIO D P GANDULLAS FERRAN Case number yrinswn
First Name Middle Name Last Name

Ee Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption
Schedule A/B

Brief Nev. Rev. Stat. Ann. §21.090
Line from 12 | 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description. | ————————————-_ 8. Os
Line from LI 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: a Os
Line from C2 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Brief
description, . ————————~———__ 8 Os
Line from C2) 100% of fair market value. up to
Schedule A/B: any applicable statutory limit
Brief
description, |. ———————————_ 8 Os
Line from C2 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description, |. ————————————__ § Os
Line from LJ 100% of fair market value. up to
Schedule A/B: — any applicable statutory limit
Brief
description, . ————————————__ 8 Os
Line from (2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description, |. ———————————-_._ 81 Os
Line from (J 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: —___________ $ Os
Line from (J 100% of fair market value, up to
Schedule A/B: —_— any applicable statutory limit
Brief
description. |. ————————————_ 8. Os
Line from (J 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description. |. ————_———————__ Os
Line from (1) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: —______._ § Os
Line from C1) 100% of fair market value, up to
Schedule A/B: ~ any applicable statutory limit

Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of __
Case 19-15560-mkn

Doc 1 Entered 08/29/19 12:40:01 Page 27 of 63

Fill in this information to identify your case:

 

Debtor 4

ROSARIO D P GANDULLAS FERRAN

 

First Name

Debtor 2

(Spouse. if filing) First Name

Middle Name

Last Name

 

Middle Name

Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number
(lf known)

 

CO Check if this is an

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
wi No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

CJ Yes. Fill in all of the information below.

Eee ist All Secured Claims

 

 

 

 

 

Creditors Name

 

Number

Street

 

 

City State

ZIP Code

Who owes the debt? Check one.

O OUOU

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

Atleast one of the debtors and another

Check if this claim relates toa
community debt

__Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

 

; Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim. list the creditor separately amount of claim Value of collateral Unsecured
for each claim. |f more than one creditor has a particular claim. list the other creditors in Part 2. Do not deduct the that supports this _ portion
As much as possible. list the claims in alphabetical order according to the creditor's name. value of collateral. claim If any
.
Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply
Q Contingent
Q) unliquidated
City State ZIP Code OQ Disputed
Who owes the debt? Check one Nature of lien. Check all that apply
Q) debtor 1 only () An agreement you made (such as mortgage or secured
O) pebtor 2 only Car loan)
Q) Debtor + and Debtor 2 only oO Statutory lien (such as tax lien, mechanic's lien)
() Atteast one of the debtors and another Q) Judgment lien from a lawsuit
QO) other (including a right to offset)
Q) Check if this claim relates toa
community debt
Date debt was incurred Last 4 digits of account number ___ _
L2.2| Describe the property that secures the claim: $ $ $

 

As of the date you file, the claim is: Check all that apply
oO Contingent

O) unliquidated

Q Disputed

Nature of lien. Check all that apply

) An agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax lien. mechanic's lien)
Judgment lien from a lawsuit

Ooo

Other (including a right to offset)

Last 4 digits of account number ___

_

Page 1 of 1
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 28 of 63

Fill in this information to identify your case:

ROSARIO D P GANDULLAS FERRAN

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse. if filing) First Name

 

Middte Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA
CJ Check if this is an

Case number amended filing

(if known)

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

12/15

 

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

Wd No. Go to Part 2.
O Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim. list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority

unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
2.1
Last4 digits ofaccountnumber $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
City State ZIP Code UO) Contingent
Who i > O Unliquidated
ho incurred the debt? Check one. O disputed
C) Debtor 4 only
OQ Debtor 2 only Type of PRIORITY unsecured claim:
Cd Debtor 1 and Debtor 2 only LU Domestic support obligations
U) At least one of the debtors and another .
O) Taxes and certain other debts you owe the government
U) Check if this claim is for a community debt QO) claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
QC) No QC) other Specify
__ Q Yes
[22 | ae
Last 4 digits of accountnumber gg $

 

Priority Creditors Name

 

 

 

 

When was the debt incurred?

Number Street
As of the date you file, the claim is: Check all that apply
QO Contingent

City State ZIP Code O Unliquidated

Who incurred the debt? Check one. U Disputed

C debtor 1 only
U2) Debtor 2 only

Type of PRIORITY unsecured claim:

 

©) Debtor 1 and Debtor 2 only C) Domestic support obligations

O Atteast one of the debtors and another QC) Taxes and certain other debts you owe the government
U) Check if this claim is for a community debt u Claims for death or personal injury while you were

Is the claim subject to offset? C) other. Specity

LI No

U Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page lof
Case 19-15560-mkn
ROSARIO D P GANDULLAS FERRAN

Debtor 1

Doc 1 Entered 08/29/19 12:40:01 Page 29 of 63

Case number (f known)

 

First Name Middie Name

Last Name

 

} Part 1: | Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

L]

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

CU) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

UC) No
C) Yes

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one

C) Debtor 1 only

C) Debtor 2 only

O) Debtor 1 and Debtor 2 only

CU) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

UC) No
C) Yes

 

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one

C) Debtor 1 only

O) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

C) No
C) Yes

Official Form 106E/F

Total claim — Priority

amount

Last 4 digits of account number $ 3
When was the debt incurred?

As of the date you file, the claim is: Check all that apply

Q) Contingent
Q) Unliquidated
Q) Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O Ooo

 

Last 4 digits of account number 5. 5.
When was the debt incurred?

As of the date you file, the claim is: Check all that apply

QO Contingent
QO) Untiquidated
Q Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOD

 

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
QO Unliquidated
Q Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOD

 

Schedule E/F: Creditors Who Have Unsecured Claims

Nonpriority
amount

page of
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 30 of 63

Debtor 1 ROSARIO D P GANDULLAS FERRAN

 

First Name Middle Name Last Name

List All of Your NONPRIORITY Unsecured Claims

Case number (if known)

 

 

3. Do any creditors have nonpriority unsecured claims against you?

(2 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim. list the other creditors in Part 3.1f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

AMERICAN EXPRESS

 

Nonpririty Creditors Name

PO BOX 981537

 

 

Number Street
EL PASO TX 79998
City State ZIP Code

Who incurred the debt? Check one

u Debtor 1 only

Q) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) Atteast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

u No
OQ) ves

bz | CAPITAL ONE

 

Nonpnority Creditor's Name

PO BOX 30281

 

 

Number Street
SALT LAKE CITY UT 84130
City State ZIP Code

Who incurred the debt? Check one

7, Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

| No
Q) Yes

ke COMENITY CAPITAL BANK

 

Nonpnority Creditor's Name

PO BOX 182120

 

 

Number Street
COLUMBUS OH 43218
City State ZIP Code

Who incurred the debt? Check one.

VM Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(C) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
Q No
Q) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number ___

—— — 5 1,853.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

W other, Specity CC

Last 4 digits of account number $ 690.00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply

Q) Contingent
Q) Unliquidatea
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student toans

Q) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

Wh other. Specity CC

Last 4 digits of account number

a $

1,404.00

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply

Q Contingent
Q) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

OQ Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

OQ) Debts to pension or profit-sharing plans, and other similar debts

7 Other. Specify CC

page of.
Case 19-15560-mkn

Debtor 1 ROSARIO D P GANDULLAS FERRAN

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

44

 

 

 

 

Official Form 106E/F

 

First Name Middle Name Last Name

Doc 1 Entered 08/29/19 12:40:01 Page 31 of 63

Case number (if known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

CONN APPLIANCES

 

Nonpriority Creditors Name

PO BOX 2356

 

Number Street

BEAUMONT TX 77704

 

City State ZIP Code

Who incurred the debt? Check one

Vi Debtor 1 only

C) Debtor 2 only

(CJ Debtor 1 and Debtor 2 only

OQ) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

| No
C) ves

CURACAO

 

Nonpriority Creditor's Name

1605 W OLYMPIC BLVD

 

Number Street

LOS ANGELES CA 90015

 

City State ZIP Code

Who incurred the debt? Check one

Q) Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

| No
C) Yes

WESTERN FUNDING

 

Nonpnority Creditor's Name

3915 E PATRICK LN

 

Number Street

LAS VEGAS NV 89120

 

City State ZtP Code

Who Incurred the debt? Check one

| Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CL) Atleast one of the debtors and another

C) Check if this claim is fora community debt

Is the claim subject to offset?

| No
O) ves

Schedule E/F: Creditors Who Have Unsecured Claims

Totat claim

Last 4 digits of account number

5 5,139.00

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.

C) Contingent
Q) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

() Student loans

C) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans. and other similar debts

& Other specify CC

 

$_ 3,868.00

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

Q Contingent
() unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

CJ student loans

C) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

| Other. Specify cc

5 4,560.00

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

C) Contingent
Q) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

C) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Q) Debts to Pension or profit-sharing plans, and other similar debts

Wd other. Specify CAR LOAN REPO

 

Page of
Case 19-15560-mkn

ROSARIO D P GANDULLAS FERRAN

Middle Name

Debtor 1

 

First Name UaatName

Doc1 Entered 08/29/19 12:40:01

Page 32 of 63

Case number orinsari

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After iisting any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

h7] RAPID CASH

Nonprionty Creditors Name.
1601 W WARM SPRING RD
Number Street

HENDERSON NV
City State

 

 

89104

FP Code

 

Who incurred the debt? Check one

(3 debtor 4 only

C debtor 2 only

(J debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

(J Check if this claim is for a community debt

ts the claim subject to offset?
No
Q) ves

PLUS FOUR INC

Nonprionty Creditors Name

PO BOX 89193

Number Street

LAS VEGAS NV

 

 

89193

 

City State ZiP Code

Who incurred the debt? Check ane

) debtor 1 only

L} Debtor 2 only

O debtor 1 and Debtor 2 only

LJ At teast one of tne debtors and another

LJ Check if this claim is for a community debt

is the claim subject to offset?
UJ No
C yes

AT&T

Nonpnonty Creditor’s Name

4331 COMMUNICATIONS DR FLR 4W _

Number Street

DALLAS TX

City State

 

 

75211

7 Cede

 

Who incurred the debt? Check one

J Debtor 4 only

| Debtor 2 anly

CJ debtor 1 and Debtor 2 only

LJ At ieast one of the debtors and another

CJ Check if this claim is for a community debt

ts the claim subject to offset?
CJ No
UJ ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number

ee $398.00

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply

a Contingent
=| Uniiquidated
. | Disputed

Type of NONPRIORITY unsecured claim

iJ Student loans

e | Obligations arising out of a separation agreement or divorce that
you did not report ag prionty claims

LY pebts to pension or profit-sharing plans. and other similar debts
LI) other Specity LOAN

Last 4 digits of account number

$284.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

a Contingent
LJ Uniiqudated
u Disputed

Type of NONPRIORITY unsecured claim

Student loans

Obligations ansing out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

Other Specty MEDICAL WOMENS HEALTH COLLECTION

Coc Ce

s 1800.00

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

LY Contingent
i) Uniiquidated
UJ disputed

Type of NONPRIORITY unsecured claim.

LJ Student loans

| Obligations ansing out of a separation agreement or divorce that
you did not report as prionty claims

debts to pension or profit-sharing plans, and other similar debts

J otner Specity MOBILE SERVICE _

page of |
Case 19-15560-mkn

Debtor 1

Doc1 Entered 08/29/19 12:40:01

ROSARIO D P GANDULLAS FERRAN

 

First Name Middle Namne

Last Name

Page 33 of 63

Case number tt enewry

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

SPRINT

 

Nonprionty Creditors Name

6391 SPRINT PKWY

 

Number Street

OVERLAND PARK KS

66251

 

City State

Who incurred the debt? Check one

CJ Debtor 1 only

OQ) Debtor 2 only

©) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C) check if this claim is for a community debt
fs the claim subject to offset?

Q No

QC) ves

 

MONEY TREE

 

Nonprionty Creditors Name

9400 S EASTERN AVE STE 109
Number Street

LAS VEGAS

iP Code

NV 89123

 

City State

Who incurred the debt? Check one

CY Debtor 1 only

Q debtor 2 only

(J Debtor 1 and Debtor 2 only

(J Atteast one of the debtors and another

(J Check if this claim is for a community debt

fs the ciaim subject to offset?
2) No
O ves

 

CLARK COUNTY COLLECTIONS

7iP Code

 

Nonpriority Creditors Name

860 W SUNSET BLVD STE 1001

Number Street

LAS VEGAS NV

89148

 

City State

Who incurred the debt? Check one

S} debtor 1 only

) pebtor 2 only

Q Debtor 1 and Debtor 2 only

CJ Atleast one of the debtors and another

O) Check if this claim is for a community debt
Is the claim subject to offset?

C} No

3 ves

Official Form 106E/F

ZiP Code

Last 4 digits ofaccount number _
When was the debt incurred?

As of the date you file, the claim is: Check ali that apply

a) Contingent
al Untiquidated
U1) disputes

Type of NONPRIORITY unsecured claim

Student loans

Obligations artsing out of a separation agreement or divorce that
you did not report as prionty claims
Debts to pension or profit-sharing plans, and other simitar debts

Co Ce

Last 4 digits of account number —_

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

L) Contingent
a Untiquidated
LJ Disputed

Type of NONPRIORITY unsecured claim

LJ Student ioans

a Obligations arising out of a separation agreement or divorce that
you did not report as pnorty claims
Y Debts to pension or profit-sharing plans, and other similar debts

J other Specify LOAN

Last 4 digits of account number —__

When was the debt incurred?

As of the date you file, the claim is: Check aii that apply

az Contingent
J} Unliquidated
iy Disputed

Type of NONPRIORITY unsecured claim

LJ Student toans

L) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

I debts tp pension or profit-shanng plans, and other similar debts

Ud

otter Specty DOLLAR LOAN CENTER

Schedule E/F: Creditors Who Have Unsecured Ctaims

Total claim

$1800.00 —

$600.00

page __ of
Case 19-15560-mkn

Debtor 4

Firat Name Middte Name Laat Name

Part 2:

Doc1 Entered 08/29/19 12:40:01

Page 34 of 63

(LaS@ NUMDET (4 arowny

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

bs] T-MOBILE

Nonpriority Craditor's Name

PO BOX 53410

 

Number Street

BELLEVUE WA

City State

98015

2iP Code

 

Who incurred the debt? Check one

2 debtor 1 only

C} Debtor 2 only

C) Debtor 1 and Debtor 2 only

CJ Atleast one of the debtors and another

C] Check if this claim is for a community debt

is the claim subject to offset?
LJ No
CO ves

CHECK CITY

 

Nonprionty Creditors Name

1250 E SILVERADO RANCH BLVD #100

 

Number Street

LAS VEGAS

City State

NV 89123

 

 

 

Who incurred the debt? Check one

CJ Debtor 1 only

OQ) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

CJ Check if this claim is for a community debt

is the claim subject to offset?
(J No
Q Yes

 

Nonpriority Creditors Name

Number Street

 

Cty State aP Code

Who incurred the debt? Check one

Q vebtor 1 only

CJ Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

Cd Check if this claim is for a community debt

is the claim subject to offset?

QO) No
(J ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number

. s1200.00 _

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply

LY Contingent
Y Unhaindated
| Disputed

Type of NONPRIORITY unsecured claim

Student foans

Co

Obligations ansing out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans. and other similar debts
Other Specify .

Ce

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply

i} Contngent
W Uniquidated
| Disputed

Type of NONPRIORITY unsecured claim

Student loans
Obhgations arising out of a separation agreement or divorce that
you did not report as priortty claims

Debts to pension or profit-sharing plans, and otner similar debts
Other Specity LOAN _

Ce Ce

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply

LJ Contingent

CJ Untaurdated

Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Oc

Obligations ansing out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans. and other similar debts
Other Specify _

Oc

page of
Case 19-15560-mkn

Debtor 1 ROSARIO D P GANDULLAS FERRAN

Doc 1 Entered 08/29/19 12:40:01 Page 35 of 63

Case number (f known)

 

 

First Name

Middle Name

Last Name

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additiona! creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

Name

 

Number Street

 

 

City

State

ZIP Code

 

Name

 

Number Street

 

 

City

State

ZIP Code

 

Name

 

Number Street

 

 

City

State

ZiP Code

 

Name

 

Number Street

 

 

City

State

ZIP Code

 

Name

 

Number Street

 

 

City

State

ZIP Code

 

Name

 

Number Street

 

 

City

State

ZIP Code

 

Name

 

Number Street

 

 

City

Official Form 106E/F

State

ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Q) Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of accountnumber

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): ) Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number
On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of accountnumber

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4digits of account number |
On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Q) Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number

Schedule E/F: Creditors Who Have Unsecured Claims page of
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 36 of 63

Debtor 4 ROSARIO D P GANDULLAS FERRAN

First Name Middie Name Last Name

Add the Amounts for Each Type of Unsecured Claim

Case number (tf known)

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

6a.

Total claims
from Part 1

6b.

6c.

6d.

6e.

Total claims
from Part 2

6h.

Gi.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

Official Form 106E/F

6a.

6b.

6c.

6d.

6e.

6F.

6g.

6h.

Gi.

Gj.

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
5 0.00
+5 24,846.00
$ 24,846.00
Total claim
$ 0.00
$ 0.00
$ 0.00
+ 5 0.00
$ 0.00

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page _of_
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 37 of 63

Fillin this information to identify your case:

bebtor 4 ROSARIO D P GANDULLAS FERRAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number

(If known) O Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
Gd No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
24

 

Name

 

Number Street

 

City State ZIP Code
2.5

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1of 1_
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 38 of 63

Fillin this information to identify your case:

 

Debtor 1 ROSARIO D P GANDULLAS FERRAN

First Name Middle Name Last Name

Debtor 2
(Spouse. if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number
(If known)

 

LJ Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space !s needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case. do not list either spouse as a codebtor.)

| No
UC) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

LJ No. Go to line 3.
CL) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

CQ) No

CJ Yes. In which community state or territory did you live? . Fillin the name and current address of that person.

 

Name of your spouse. former spouse. or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

{] Schedule D. line
Name
{] Schedule E/F. line
Number Street (J Schedule G, line
City State ZIP Code
7 (J Schedule D, line
ame
(J Schedule E/F. line
Number Street {] Schedule G. line
Cily State ZIP Code
— {J Schedule D. line
{] Schedule E/F. line
Number Street {J Schedule G. line
City State Z!P Code
Official Form 106H Schedule H: Your Codebtors

pageiof_
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 39 of 63

Fill in this information to identify your case:

pebtor? ROSARIO D P GANDULLAS FERRAN

First Name Middle Name Last Name

Debtor 2
(Spouse. if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number Check if this is:

(if ki )
nown (J An amended filing

LJ A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 uM DDT WWW
Schedule I: Your Income 42145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment

 

 

 

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job.
attach a separate page with
information about additional Employment status C) Employed UL) Employed
employers. &@ Not employed U) Not employed
Include part-time, seasonal. or
self-employed work.
Occupation
Occupation may include student P
or homemaker, if it applies.
Employer’s name
Employer's address
Number Street Number Street
City State ZIP Code City State ZIP Code
How long employed there? 0 0

Era Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer. combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. 5 0.00 $
3. Estimate and list monthly overtime pay. 3. +3 0.00 + $
4. Calculate gross income. Add line 2 + line 3. 4 [$ 0.00 $

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 40 of 63

pevtor1 4 ROSARIO D P GANDULLAS FERRAN Case number or inown

First Name Middle Name Last Name

 

 

For Debtor 1 For Debtor 2 or
ease tant Non-filing spouse...

Copy lime 4 Were. cscs tees ssseteteeeccees es etiesnnsenscs eettette tiitietentecsente or a) 0.00 $

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a § 0.00 $
5b. Mandatory contributions for retirement plans 5b. §. 0.00 5
5c. Voluntary contributions for retirement plans 5c. § 0.00 $
5d. Required repayments of retirement fund loans 5d. 0.00 $
5e. Insurance Se. §$ 0.00 $
5f. Domestic support obligations 5f. $ 0.00 $
5g. Union dues 5g. s____—-0.00 $
5h. Other deductions. Specify: 0 5h. +5 0.00 +5
6. Add the payroll deductions. Add lines 5a + 5b+ 5c+5d+5e+5f+5g+5h 6. § 0.00 $
7. Caltculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0.00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total 5 0.00 5
monthly net income. 8a. oe
8b. Interest and dividends 8b. $ 0.00 5
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce 5 0.00 $
settiement, and property settlement. 8c. oO OO
8d. Unemployment compensation 8d S$. 0.00
8e. Social Security 8e. $ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: af $0.00 $
8g. Pension or retirement income 8g. $§ 0.00 $
8h. Other monthly income. Specify: 8h. +3 0.00 +5
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + Bf +8g + Bh. 9. | $ 0.00 $
10. Calculate monthly income. Add line 7 + line 9. 0 00 0 00 - 0 00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $____ | + 5 - =/5 -
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household. your dependents, your roommates. and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11+ 3
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information. if it applies 12. S 0.00
Combined

monthly income
13.Do you expect an increase or decrease within the year after you file this form?

C2 No.

 

Md Yes. Explain: [| am hoping on getting better so | could go back to work soon

 

 

 

Official Form 1061 Schedule |: Your Income page 2
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 41 of 63

Fill in this information to identify your case:

pettor ROSARIO D P GANDULLAS FERRAN Check if this is:

 

Debtor 2 QQ An amended filing

(Spouse. if fiting) First Name Middle Name Last Name
(A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: DISTRICT OF NEVADA expenses as of the following date:

 

Case number MM / DD/ YYYY
(If known)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

TEESE vescrite Your Household

1. Is this a joint case?

 

wd No. Go to line 2.
CJ Yes. Does Debtor 2 live ina separate household?

Q) No
Q) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? Wf No
Dependent's relationship to Dependent’s Does dependent live
Do not list Debtor 1 and QJ Yes. Fill out this information for | Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... 0
N
Do not state the dependents’ QO 9
names. Yes
QC) No
CJ Yes
CQ) No
CY Yes
CQ) No
CJ Yes
CJ) No
OQ) Yes
3. Do your expenses include w No

expenses of people other than Q
yourself and your dependents? Yes

are Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule /: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and ee
any rent for the ground or lot. 4 gs 0.00
If not included in line 4:
4a. Real estate taxes 4a. oS 0.00
4b. Property, homeowner's, or renter's insurance 4b $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 42 of 63

 

 

 

 

 

 

 

 

Debtor1 | ROSARIO D P GANDULLAS FERRAN Case number «incu
First Name Middle Name Last Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. gs 0.00
6. Utilities:
6a. Electricity, heat, natural gas 6a. $ 0.00
6b. Water, sewer, garbage collection 6b = §$ 0.00
6c. Telephone, cell phone. Internet, satellite, and cable services 6c $ 0.00
6d. Other. Specify: 0 6d. §$ 0.00
7. Food and housekeeping supplies 7 $ 0.00
8. Childcare and children’s education costs 8 $ 0.00
9. Clothing, laundry, and dry cleaning 9 $ 0.00
10. Personal care products and services 10 $ 0.00
11. Medical and dental expenses 1. § 0.00
12. Transportation. Include gas, maintenance. bus or train fare. 5 0.00
Do not include car payments. 12 CTT
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13 $ 0.00
14. Charitable contributions and religious donations 14 $ 0.00
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a § 0.00
15b. Health insurance 15b.  § 0.00
15c. Vehicle insurance 1c.  $§ 0.00
15d. Other insurance. Specify: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16 |S 0.00
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 0.00
17b. Car payments for Vehicle 2 17 $ 0.00
17c. Other. Specify: 7) OS 0.00
17d. Other. Specify: 17d. $§ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule /, Your income (Official Form 1061). 18. g¢ 0.00
19, Other payments you make to support others who do not live with you.
Specify: 19. $ «0.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule /: Your income.
20a. Mortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b  $ Q.00
20c. Property, homeowner's, or renter’s insurance 20c.  $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00

Official Form 106J Schedule J: Your Expenses page 2
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 43 of 63

Debtor1 9 ROSARIO D P GANDULLAS FERRAN Case number wr snown

 

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2). if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

| No.

C) Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

 

21

22a.

22b.

22c

23a.

23¢

 

 

+3 0.00
5 0.00
$ 0.00 .
$ 0.00
$ 0.00

-~$ 0.00
$ 0.00

 

page 3

 
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 44 of 63

Fill in this information to identify your case:

Debtor 1 ROSARIO D PILAR GANDULLAS FERRAN

First Name Middle Name ast Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number
(If known)

 

 

QO) Check if this is an

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

L} No
P| Yes. Name of person AMY MILLER

Attach Bankruptcy Petition Preparer’s Notice, Declaration. and
Signature (Official Form 119)

Under penaity of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x

 

 

Signature of Debtor 1 Signature of Debtor 2
Date o Rar DO] C Date
MM/ DD /° YYYY MM/ DD f YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 45 of 63

Fillin this information to identify your case:

pebor1 ROSARIO D PILAR GANDULLAS FERRAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse. if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number

(if known) U) Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

| art: | Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?

() Married
wi Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

CJ No

wf Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
QO Same as Debtor 1 QO Same as Debtor 1
4316 E TROPICANA AVE #40 From From
Number Street Number Street
To To
LAS VEGAS NV 89121
City State ZIP Code City State ZIP Code
QO Same as Debtor 1 QO Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada. New Mexico, Puerto Rico, Texas, Washington. and Wisconsin.)

Wf No

C} ves. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

) Part 2: the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 19-15560-mkn

Debtor 1

ROSARIO D PILAR GANDULLAS FERRAN

 

First Name Middte Name

Last Name

Case number (known)

Doc 1 Entered 08/29/19 12:40:01 Page 46 of 63

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1

QO) No
Md Yes. Fill in the details.

From January 1 of current year untit
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,
YYYY

For the calendar year before that:

(January 1 to December 31,
YYYY

Debtor 1

Sources of income
Check all that apply

a Wages, commissions,

bonuses. tips
QO Operating a business

a Wages, commissions,
bonuses. tips

)} QO Operating a business

a Wages. commissions,
bonuses. tips

)}U Operating a business

Gross income

(before deductions and
exclusions)

$ 2,150.00

$ 6,683.00

$ 13,335.00

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony: child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income: interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together. list it only once under Debtor 1.

Debtor 2

Sources of income
Check all that apply.

QO Wages. commissions.

bonuses, tips
QO Operating a business

a} Wages, commissions,
bonuses, tips

a Operating a business

a Wages. commissions,
bonuses, tips

im] Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wf No

UO) Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,

 

YYYY

For the calendar year before that:

(January 1 to December 31, )
vYYY

Official Form 107

Debtor 1

Sources of income
Describe below

Gross income from
each source

(before deductions and
exclusions)

Debtor 2

Sources of income
Describe below.

 

 

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income

{before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

page 2
pebtor1 + ROSARIO D PILAR GANDULLAS FERRAN Case number (rinasn

Case 19-15560-mkn

Doc 1 Entered 08/29/19 12:40:01 Page 47 of 63

 

 

First Name

Middle Name

Last Name

re List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

C] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal. family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6.825* or more?

CI No. Go to line 7.

CI Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Wi No. Go to line 7.

LJ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Official Form 107

Creditor's Name

Dates of Total amount paid Amount you stil! owe
payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditor's Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Was this payment for...

Q Mortgage

U) car

L) credit card

O Loan repayment

U Suppliers or vendors

LY other

Q Mortgage

OC) car

C) credit card

Q Loan repayment

QO Suppliers or vendors
CY other

Q Mortgage

OC) car

CI credit card

U Loan repayment

QO Suppliers or vendors
CI other

page 3
Debtor! | ROSARIO D PILAR GANDULLAS FERRAN

Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 48 of 63

First Name

Case number (rf known)

 

Last Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives, any general partners; relatives of any general partners: partnerships of which you are a general partner:
corporations of which you are an officer, director, person in control. or owner of 20% or more of their voting securities: and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations.
such as child support and alimony.

W No

LD Yes. List all payments to an insider.

Dates of Total amount Amount you still Reason for this payment
payment paid owe

 

Insider's Name

 

Number

Street

 

 

City

State ZIP Code

 

Insider's Name

 

Number

Street

 

 

City

State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

W No

L) Yes. List all payments that benefited an insider.

 

 

 

 

 

Dates of Total amount Amount you still, Reason for this payment
payment paid owe Include creditor's name
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insiders Name

 

Number

Street

 

 

City

Official Form 107

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Debtor 1

Case 19-15560-mkn

ROSARIO D PILAR GANDULLAS FERRAN

Doc 1 Entered 08/29/19 12:40:01 Page 49 of 63

Case number (if known)

 

 

First Name Middle Name Last Name

Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 14 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions. divorces. collection suits, paternity actions, support or custody modifications,

and contract disputes.

UW no

LJ Yes. Fill in the details.

Case title

Nature of the case

 

Case number

Case title

 

Case number

Court or agency

Status of the case

 

 

 

 

 

Court Name =) Pending
O On appeal

Number Street O Concluded

City State ZIP Code

Court Name | Pending
im On appeal

Number Street im Concluded

 

City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

w No.

Go to line 11.

U) Yes. Fill in the information below.

Official Form 107

Describe the property Date

 

Creditors Name

 

Number Street

Explain what happened

L) Property was repossessed.

 

L) Property was foreclosed.
LJ Property was garnished.

 

City State ZIP Code

L) Property was attached. seized. or levied.

Describe the property Date

 

Creditor's Name

 

Number Street

Explain what happened

 

Property was repossessed.
Property was foreclosed.

 

City State ZIP Code

Property was garnished.

OOood

Property was attached. seized. or levied.

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Value of the property

Value of the property

page 5
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 50 of 63

Debtor? ROSARIO D PILAR GANDULLAS FERRAN Case number vrisonm

 

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

C2 Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

| No
QC) Yes

| Part 5: List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

i No

CJ Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

 

Person to Whom You Gave the Gift

 

 

 

 

 

 

 

$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

$
Person to Whom You Gave the Gift

$

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 51 of 63

Debtor 1 ROSARIO D PILAR GANDULLAS FERRAN

Case number (if known
First Name Middie Name Last Name

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
wf No

C) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charitles Describe what you contributed

Date you Value
that total more than $600

contributed

 

$
Chanity's Name

 

 

Number Street

 

City State ZIP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

QO] Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred . oo. . loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

UL No
Wi Yes. Fill in the details.

Description and value of any property transferred Date payment or Amount of payment
AMY MILLER transfer was
Person Who Was Paid made
8565 S EASTERN AVE for prepare the bankruptcy forms of chapter 7
Number Street $ 200.00

STE 128

 

 

 

 

$
LAS VEGAS NV 89123

City State ZIP Code

 

Email or website address

amy@taxesnmorellc.com
Person Who Made the Payment. if Not You

Doy frie nck

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 52 of 63

pebtor1 ROSARIO D PILAR GANDULLAS FERRAN

Case number (f known),
First Name Middle Name Last Name

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment. if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

U) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
$
Number Street
$

 

 

City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

U) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Description and value of property Describe any property or payments received Date transfer
transferred or debts pald in exchange was made
Person Who Received Transfer
Number Street
City State ZIP Code
Person's relationship to you
Person Who Received Transfer
Number Street
City State ZIP Code
Person's relationship to you
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 53 of 63

Debtor! | ROSARIO D PILAR GANDULLAS FERRAN Case number tvunon

First Name Middle Name Last Name

 

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

4 No

Q] Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

ey us Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W No

Q Yes. Fill in the details.

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred

 

Name of Financial Institution

XXXX-_ Q Checking _ $

Q Savings

 

Number Street
Q Money market

 

Q Brokerage

 

 

 

City State ZIP Code Q Other
XXXX= OQ) checking 5
Name of Financial institution
Q Savings
Number Street Q Money market

Q Brokerage

 

Q Other.

 

City State ZiP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
w No

OQ) Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
Q) No
Name of Financiai institution Name OQ) Yes
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 54 of 63

Debtor 4 ROSARIO D PILAR GANDULLAS FERRAN Case number titenown)

First Name Middle Name Last Name

 

 

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
wi No
C1 Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
C1 No
Name of Storage Facility Name OQ Yes
Number Street Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

Identify Property You Hold or Control for Someone Elise

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
C1 Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner’s Name $

 

Numb: Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

Cra Give Detalis About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

* Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

* Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

® Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

W no

CI Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 55 of 63

pebtor1 ROSARIO D PILAR GANDULLAS FERRAN Case number vrinown

First Name Middle Name Last Name

 

25.Have you notified any governmental unit of any release of hazardous material?

W No

QO) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

UC No

C) Yes. Fill in the details.

Court or agency Nature of the case Status of the

 

 

 

 

 

case
Case title
QO Pending
Court Name
OQ On appeal
Number Street C) concluded
Case number City State ZIP Code

rue ove Detalis About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OQ) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Qa partner in a partnership
C) An officer, director, or managing executive of a corporation

C) An owner of at least 5% of the voting or equity securities of a corporation

wi No. None of the above applies. Go to Part 12.
C) Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

 

 

 

EIN: =
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code
Describe the nature of the business Employer Identification number

 

- Do not include Social Security number or ITIN.
Business Name

 

 

EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZiP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 56 of 63

Debtor 1 ROSARIO D PILAR GANDULLAS FERRAN Case number (if known)

First Name Middle Name Last Name

 

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

EIN; =
Number Street Name of accountant or bookkeeper Dates business existed
From ___s«ésT?

 

City State ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

UL) No
CY Yes. Fill in the details below.

Date issued

 

Name MM/DD/ YYYY

 

Number Street

 

 

City State ZIP Code

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

« Lé x

Signature of Debtor 1 Signature of Debtor 2

 

Date Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

w No
QO) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

J No

Wf Yes. Name of person AMY MILLER . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 57 of 63

Fillin this information to identify your case:

Debtor 1 ROSARIO D PILAR GANDULLAS FERRAN

First Name Middle Name last Name

Debtor 2
(Spouse, if filing) First Name Middle Name ast Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number () Check if this is an
{If known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 sims

 

If you are an individual filing under chapter 7, you must fill out this form if:

® creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and iessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
creditor's LJ surrender the property. UNo
| Q) Retain the property and redeem it. Q) Yes
property of Q Retain the property and enter into a
securing debt: Reaffirmation Agreement.
CJ Retain the property and [explain]:
Creditors () Surrender the property. QI No
Q) Retain the property and redeem it. Q ves
perelyy of Q) Retain the property and enter into a
securing debt: Reaffirmation Agreement.
L) Retain the property and [explain):
creditor's () Surrender the property. QO No
Q) Retain the property and redeem it. OC) Yes
prepay of Q) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

L) Retain the property and [explain]:

 

creditors () Surrender the property. QD No

Desctiotion of QJ Retain the property and redeem it. O Yes
escription o'

property Q) Retain the property and enter into a

securing debt: Reaffirmation Agreement.

CJ Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 58 of 63

Debtor 1 ROSARIO D PILAR GANDULLAS FE.RRAN Case number (if known)

 

First Name Middle Name Last Name

Ea List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are stiil in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: OI No
ves

Description of leased

property:

Lessor's name: Ono

Description of leased C1 Yes

property:

Lessor’s name: UI No

Description of leased O) Yes

property:

Lessor’s name: UI No
UL) Yes

Description of leased

property:

Lessor’s name: OQ No
Q Yes

Description of leased

property:

Lessor’s name: Ono
ves

Description of leased

property:

Lessor’s name: UI No
ves

Description of leased
property:

Under penaity of perjury, | deciare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x

Signature of Debtor 1 Signature of Debtor 2

Date O8/2 2/9 ¢ 7F Date

MM/ DD / YYYY

   

x

 

 

MM/ DD? YYYY

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 2
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 59 of 63

RL he ORCL A Le Check one box only as directed in this form and in

Form 122A-1Supp:
Debtor 1 ROSARIO D PILAR GANDULLAS FERRAN

First Name Middle Name Last Name

wi 1. There is no presumption of abuse.

Debtor 2
(Spouse. if filing) First Name Middle Name Last Name CQ 2. The calculation to determine if a presumption of

abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: DISTRICT OF NEVADA Means Test Calculation (Official Form 1224-2).

 

Case number LJ 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

() Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

Ea Calculate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only

WZ Not married. Fill out Column A, lines 2-11.
C) Married and your spouse is filing with you. Fill ov! both Columns A and B, lines 2-11.

C) Married and your spouse is NOT filing with you. You and your spouse are:
a Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

a Living separately or are legally separated. | 11] out Column A. lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example. :f you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied ciuring the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

_ 2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $_——-0.00 $
, 3. Alimony and maintenance payments. Do not include payments from a spouse if 0.00
Column B is filled in. $ : $

» 4. Al amounts from any source which are regularly paid for household expenses
: of you or your dependents, including child support. Include regular contributions
: from an unmarried partner, members of your household your dependents, parents,

; and roommates. Include regular contributions from a spouse only if Column B is not
: filled in. Do not include payments you listed on line 3

$ 0.00 $

5. Net income from operating a business, profession. Debtor 4 Debtor 2

 

or farm

Gross receipts (before all deductions) $e

Ordinary and necessary operating expenses —$ -$

. . . Copy

Net monthly income from a business, profession, orfarm g¢ 0.00 ¢ here> $ 0.00 $
: 6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $s aS

Ordinary and necessary operating expenses -—$ -$
: : Copy
Net monthly income from rental or other real property $ 0.00 $ here> 3 0.00
i

7. Interest, dividends, and royalties $ 0.00 $

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 60 of 63

 

 

Debtor 1 ROSARIO D PILAR GANDULLAS FERRAN Case number (if known)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: .. bi cree

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $

10. Income from all other sources not listed above. Spe: ify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

$ 0.00 $

 

$ 0.00 $

 

Total amounts from separate pages, if any. +5 0.00 +¢

1

=

. Calculate your total current monthly income. Add lines 2 through 10 for each +
column. Then add the total for Column A to the total for '-olumn B. $ 0.00 " ¢

Determine Whether the Means Test Applies to You

 

 

$ 0.00

 

Totai current
monthly income

 

12. Calculate your current monthly income for the year. | ollow these steps:

 

12a. Copy your total current monthly income from line 14 oo ccccccc ceeeeeesesertteteeceenntnneetenen ccs Copy line 11 here> $ 0.00
Multiply by 12 (the number of months in a year) x 12
12b. The result is your annual income for this part of the form. 12b. $ 0.00
13. Calculate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. NEVADA
Fill in the number of people in your household. 1
Fill in the median family income for your state and size of MOUSEHON. oct eee ieee citeietietisenstenees 13. $ 47,057.00

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This fist may also be available at the bankruptcy clerk’s office.

14. How do the lines compare?

14a.)

14b. CO)

Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

Line 12b is more than line 13. On the top of page 1. check box 2, The presumption of abuse is determined by Form 122A-2.

Go to Part 3 and fill out Form 122A—2.

Sign Below

By signing here, .! lare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x

 

 

Signature of Debtor 1 Signature of Debtor 2
Date BlIdlod4 Date
MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 145, fill out Form 122A- @ and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income

page 2

 

 
Case 19-15560-mkn Doc1_ Entered 08/29/19 12:40:01 Page 61 of 63

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

ek OR OR ok

In re: Bankruptcy No.:

ROSARIO D PILAR GANDULLAS Chapter 7

FERRAN
VERIFICATION OF CREDITOR

MATRIX

Debtor(s).

Pema Nommmmer NmeeNme e”Neeeeee ee ee” ee” eee”

 

The above named Debtor hereby verifies that the attached list of creditors is true

and correct to the best of his/her knowledge.

Dae §/oa/e 7 Signature tie

Date Signature

 

 

vercredmatrix.wpd rev. 4/12/07
Case 19-15560-mkn

Doc 1 Entered 08/29/19 12:40:01 Page 62 of 63

ROSARIO DEL PILAR GANDULLAS FERRAN

AMERICAN EXPRESS
PO BOX 981537
EL PASO, TX 79998

CAPITAL ONE BANK USA NA
PO BOX 30281
SALT LAKE CITY, UT 84130-0281

COMENITY CAPITAL BANK/PIER
PO BOX 182120
COLUMBUS, OH 43218

CONN APPLIANCES, INC
PO BOX 2356
BEAUMONT, TX 77704-2356

CURACAO
1605 W OLYMPIC BLVD
LOS ANGELES, CA90015-3808

WESTERN FUNDNG
3915 E PATRICK LN
LAS VEGAs, NV 89120

CLARK COUNTY COLLECTION
860 W SUNSET SUITE 1001
LAS VEGAS, NV 89148

PLUS FOUR INC
PO BOX 95846
LAS VEGAS, NV 89193-5846

AT&T
4331 COMMUNICATIONS DR FLR 4W
DALLAS, TX 75211

SPRINT
6391 SPRINT PARKWAY
OVERLAND PARK, KS 66251-4300

MATRIX OF CREDITORS
Case 19-15560-mkn Doc1

MONEYTREE
9400 S EASTERN AVE. SUITE 109
LAS VEGAS, NV 89123

CHECK CITY
1280 E SILVERADO RANCH BLVD # 100
LAS VEGAS, NV 89183

RAPID CASH
1601 W WARM SPRING RD
HENDERSON, NV 89014

T-MOBILE
PO BOX 53410
BELLEVUE, WA 98015-3410

Entered 08/29/19 12:40:01 Page 63 of 63
